     Case 2:17-cv-00515-MMD-BNW Document 85 Filed 12/05/19 Page 1 of 3



      WRIGHT, FINLAY & ZAK, LLP
 1
      Dana Jonathon Nitz, Esq.
 2    Nevada Bar No. 0050
      Paterno C. Jurani, Esq.
 3    Nevada Bar No. 8136
      7785 W. Sahara Ave., Suite 200
 4
      Las Vegas, Nevada 89117
 5    (702) 475-7964 Fax: (702) 946-1345
      pjurani@wrightlegal.net
 6    Attorneys for Plaintiff, U.S. Bank, National Association, as Trustee under the Pooling and
 7    Servicing Agreement dated as of February 1, 2007, GSAMP Trust 2007-NC1, Mortgage Pass-
      Through Certificates, Series 2007-NC1
 8
                            IN THE UNITED STATES DISTRICT COURT
 9                                   DISTRICT OF NEVADA
10
      U.S. BANK, NATIONAL ASSOCIATION,                 Case No.: 2:17-cv-00515-MMD-BNW
11    AS TRUSTEE UNDER THE POOLING AND
      SERVICING AGREEMENT DATED AS OF
12    FEBRUARY 1, 2007, GSAMP TRUST 2007-              EX PARTE MOTION TO REMOVE
13    NC1, MORTGAGE PASS-THROUGH                       COUNSEL FROM SERVICE LIST
      CERTIFICATES, SERIES 2007-NC1,
14
                    Plaintiff,
15           vs.
16
      TRP FUND V, LLC; TROVARE
17    HOMEOWNERS ASSOCIATION; and
      ABSOLUTE COLLECTION SERVICES,
18
      LLC,
19
                    Defendants.
20
            COMES NOW, Plaintiff, U.S. Bank, National Association, as Trustee under the Pooling
21
22    and Servicing Agreement dated as of February 1, 2007, GSAMP Trust 2007-NC1, Mortgage

23    Pass- Through Certificates, Series 2007-NC1 by and through its attorneys of record, Dana
24
      Jonathon Nitz, Esq. and Paterno C. Jurani, Esq. of the law firm Wright, Finlay & Zak, LLP and
25
      requests the removal of Christina V. Miller, Esq. (“Ms. Miller”) from the Service List in the
26
      above-captioned matter. This case was reassigned within Wright, Finlay & Zak, LLP to Paterno
27
28    C. Jurani, Esq. Subsequent filings have been made and Ms. Miller is receiving notices of the




                                               Page 1 of 3
     Case 2:17-cv-00515-MMD-BNW Document 85 Filed 12/05/19 Page 2 of 3



      proceedings in this case. As a result, it is no longer necessary that Ms. Miller receive notice of
 1
 2    the ongoing proceedings.

 3          Accordingly, the undersigned counsel requests that Christina V. Miller, Esq. be removed
 4
      from the Service List in this matter.
 5
            DATED this 2nd day of December, 2019.
 6
 7                                                WRIGHT, FINLAY & ZAK, LLP

 8                                                /s/ Paterno C. Jurani, Esq.
                                                  Dana Jonathon Nitz, Esq.
 9                                                Nevada Bar No. 0050
10                                                Paterno C. Jurani, Esq.
                                                  Nevada Bar No. 8136
11                                                7785 W. Sahara Ave, Suite 200
                                                  Las Vegas, NV 89117
12                                                Attorneys for Plaintiff, U.S. Bank, National
13                                                Association, as Trustee under the Pooling and
                                                  Servicing Agreement dated as of February 1, 2007,
14                                                GSAMP Trust 2007-NC1, Mortgage Pass- Through
                                                  Certificates, Series 2007-NC1
15
16
17
18
19
20
                          IT IS SO ORDERED
21
22                        DATED: December 06, 2019
23
24
25                        __________________________________________________
26                        BRENDA WEKSLER
                          UNITED STATES MAGISTRATE JUDGE
27
28




                                                  Page 2 of 3
     Case 2:17-cv-00515-MMD-BNW Document 85 Filed 12/05/19 Page 3 of 3




 1                                    CERTIFICATE OF SERVICE
 2           Pursuant to FRCP 5(b) and Electronic Filing Procedure IV(B), I certify that on the 5th
 3    day of December, 2019, a true and correct copy of this EX PARTE MOTION TO REMOVE
 4    COUNSEL FROM SERVICE LIST was transmitted electronically through the Court’s e-
 5    filing electronic system to the attorney(s) associated with this case as follows:
 6
             HONG & HONG
 7           Email: yosuphonglaw@gmail.com

 8           BOYACK ORME & ANTHONY
             Email: Colli@Boyacklaw.com
 9
             Email: ted@boyacklaw.com
10
             ABSOLUTE COLLECTION SERVICES, LLC
11           Email: shane@absolute-collection.com
12
13                                   /s/ Faith Harris
                                     An Employee of WRIGHT, FINLAY & ZAK, LLP
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                   Page 3 of 3
